I should like first of all to congratulate the 
President on his election to his office for this 
session of the General Assembly. I am convinced 
that, with his wide experience of the United 
Nations, he will successfully carry out the 
important tasks ahead of him. I should also like 
to pay a tribute to the outgoing President of the 
General Assembly, Mr. Kittani, who presided over 
the previous session with great distinction and 
skill. It gives me great pleasure to join the 
many preceding speakers who have congratulated 
the Secretary-General,
Mr. Perez de Cuellar, on his election to his high 
office. In the exercise of his functions he has 
already earned a reputation for great dedication 
and integrity. I can assure him and his staff of 
the Swedish Government's full support for their 
endeavours in pursuit of international peace and 
co-operation.
The international situation has increasingly 
deteriorated since the late 1970s. We are living 
in an era of distrust. The policy of detente has 
been superseded by a policy of confrontation 
between the super-Powers. A dialogue between the 
United States and the Soviet Union has, it is 
true, been initiated, but there is reason to be 
sceptical about the possibility of its yielding 
any quick results. We must, by our concerted 
efforts, reverse these trends.
My country has chosen to pursue a policy of 
neutrality, one of non-participation in alliances 
in peace time and neutrality in the event of war. 
This policy, supported by a strong defence 
relative to our situation, contributes to the 
calm and stability in our part of the world. We 
shall pursue this policy with firmness and 
consistency.
Swedish territory will be protected from 
violations with all available means. Such 
violations will be treated with equal 
determination, no matter whence they emanate. 
International law gives us the right and the duty 
to safeguard our sovereignty and territorial 
integrity. Let no one entertain fears or 
expectations that Sweden would, even under strong 
external pressure, abandon its policy of 
neutrality.
Our policy of neutrality does not, however, 
condemn us to silence or passivity. On the 
contrary, it challenges us to pursue an active 
foreign policy in the cause of peace, freedom and 
international co-operation.
Sweden will, in accordance with its traditions, 
seek to promote peaceful solutions and to play an 
intermediary role in international conflicts. In 
common with so many others, we have three 
fundamental values to safeguard, namely, 
sovereignty, security and solidarity.
All our considerations must start from the right 
of peoples to determine their own future. 
National sovereignty is the foundation of 
political legitimacy in international contexts. 
This is self-evident, but not uncontested. 
Peoples have had to struggle for their 
independence, and that struggle is still going 
on. More than 100 States have gained their 
independence in recent decades. But they know, as 
do all other small and medium-sized States, that 
in a world dominated by great Powers and powerful 
transnational economic interests, this is a 
struggle that must go on for a long time to come. 
The real content of sovereignty is largely 
conditioned by the ability to pursue an 
independent, effective economic policy.
Against that background it is not surprising that 
the movement of non-aligned countries has 
attracted such a large membership and has shown 
such great vitality, despite internal crises and 
conflicts of interests. National sovereignty must 
always be safeguarded. One recent example of the 
violation of this principle is Israel's invasion 
of Lebanon. By invading Lebanon, Israel has 
demonstrated indifference to the principles of 
the Charter and of international law. It is a 
tragedy that the State in whose creation the 
United Nations played such a decisive role now 
acts in a way that counteracts the authority of 
the Organization. The international community has 
rightly condemned Israel's assault and demanded 
the immediate and unconditional withdrawal of its 
troops.
Sweden has on repeated occasions condemned acts of terrorism perpetrated against 
Israel. But in our view these can never justify 
what has now taken place in Lebanon.
The massacre of Palestinians in Beirut aroused 
feelings of horror and disgust in my country. The 
immediate responsibility for these crimes rests 
with their perpetrators. But this outrage would 
not have been possible had its perpetrators not 
been allowed into the camps.
Thirty-five years have now passed and five wars 
have been fought in the region since the adoption 
of the United Nations partition plan for 
Palestine. A just and. realistic solution 
presupposes that Israel and the PLO acknowledge 
one another as negotiating parties. The PLO must 
recognize Israel's right to live within secure 
and recognized borders. Israel must, for its 
part, recognize the Palestinians' right to 
determine their own future, including the right 
to establish a State of their own, in the spirit 
of the original partition plan.
The borders existing before the 1967 war are more 
time-honoured and internationally recognized than 
any others. Obviously, the two parties must be at 
liberty to agree between themselves on 
adjustments of these borders which both can 
accept.
The Israeli Government's claim of supremacy over 
the occupied areas has no basis in international 
law. The settlements policy pursued in these 
areas constitutes a serious obstacle to the 
efforts to solve the problems of the Middle East. 
The acquisition of territory by force cannot be 
tolerated. Israel must discontinue its occupation 
of the areas it captured in 1967. A solution must 
also include arrangements as regards Jerusalem 
which guarantee the right of free access to the 
Holy Places for all religious worshippers, 
regardless of nationality.
The various proposals and plans recently put 
forward from different quarters contain many 
constructive elements. Together with Security 
Council resolutions 242 (1967) and 338 (1973) 
they should be able to form the basis of a 
lasting peace in the Middle East.
For the United Nations to play a role in solving 
the conflict, it is necessary that Israel remain 
a Member of the United Nations and that the FLO 
continue to be able to present its views before 
this forum. My Government disassociates itself 
from any attempt to deprive Israel of its 
membership or to limit it. To be elective the 
United Nations must rest on the principle of 
universality.
The Soviet Union has occupied Afghanistan for 
nearly three years now. The Assembly has 
condemned this brutal assault. But the Soviet 
troops are still there, and reports leak out 
about continued assaults on the civilian 
population. This is all the more serious when we 
consider the fact that the Soviet Union is a 
permanent member of the Security Council with 
special responsibility to uphold the principles 
of the Charter relating to peace and security. We 
demand that the Soviet troops leave Afghanistan, 
and we hope that the talks which have now begun 
under the auspices of the United Nations will be 
able to create the conditions necessary for a 
durable settlement of this issue.
The right to determine their own future without 
interference from outside is also the due of the 
people in Kampuchea. There, too, a peaceful 
solution must be found in accordance with the 
principles of the Charter, and the foreign troops 
must be withdrawn. In recent months some signs of 
an incipient dialogue between the countries in 
the region have been evident. We welcome this as 
a step in the right direction.
Namibia is still being denied by armed force its 
self-evident right to national independence. 
South Africa's illegal occupation of the country 
is in flagrant defiance of United Nations 
resolutions. South Africa continues to delay the 
United Nations plan for Namibia. This plan is the 
only course for achieving a peaceful and 
democratic solution. There is a risk that this 
course will be abandoned if elements alien to the 
United Nations plan are introduced into the 
negotiations on Namibia. The countries in the 
contact group bear a special responsibility for 
ensuring that the liberation of Namibia is not 
further delayed.
South Africa is constantly guilty of subversion 
and armed aggression against the States 
neighbouring it. It is not enough to condemn 
these lawless pursuits. The South African 
Government should be subjected to increased and 
effective pressure from the United Nations as a 
peaceful means for achieving the abolition of the 
	system. The Security Council should, as 
quickly as possible, impose comprehensive 
mandatory sanctions against South Africa. We are 
surprised to hear from States which have resorted 
to sanctions in several other contexts outside 
the United Nations framework that sanctions 
against South Africa would not be effective.
The international community must give the 
afflicted States and liberation movements in 
southern Africa all the political, economic and 
humanitarian assistance it can mobilize.
The ever-growing use of force in various parts of 
the world is a cause of concern. The Charter 
contains a clear and unequivocal prohibition of 
the use of force in international relations. This 
is one of the foundations of international law.
In our time, the issues of national security have 
assumed a new dimension. Beyond the question of 
who is right or wrong in a conflict, there looms 
the greater question of the survival of mankind. 
In the world of the super-Powers, one side cannot 
achieve security at the expense of the other. We 
must, together, try to find common security for 
everyone's survival.
Nuclear weapons have changed the rules of the 
game. If that ultimate weapon is used, the result 
will be collective suicide. We must create the 
political conditions which will ensure that 
weapons of mass destruction will never be used.
In Europe, considerable headway had been made in 
the process of detente at the beginning of the 
1970s. The two military pacts were on the way to 
finding a new way based on an approximate balance 
of military power and on mutual respect. 
Relations between the two German States improved. 
Willy Brandt's	was a pioneer achievement. 
Contacts developed across the borders between 
individuals and peoples. The increase in economic 
exchange was of mutual benefit. Detente between 
the super-Powers provided greater scope for small 
and medium- sized States in the region to have 
their legitimate interests respected. The 
Conference on Security and Co-operation in Europe 
held at Helsinki laid the foundation for 
continued peaceful relations between the States 
of Europe.
The process of detente must be resumed and 
carried forward. National security is promoted by 
extensive exchanges across borders in the 
interests of all parties. The common interest in 
peaceful development will then grow.
At their meeting in Stockholm in August, the 
Foreign Ministers of the neutral and non-aligned 
States in Europe declared their intention to play 
an active and constructive role in the meeting of 
the Conference on Security and Co-operation in 
Europe to be resumed at Madrid. Provided the two 
super-Powers show a minimum degree of willingness 
to compromise, at that meeting the Conference 
should be able to achieve a comprehensive and 
balanced final document on the basis of the 
Helsinki Final Act and also to decide on the 
convening of a conference for disarmament in 
Europe.
In our part of Europe, close and trustful 
cooperation has existed for many years. There are 
no nuclear weapons in the Nordic countries. It is 
essential that this situation remain unchanged. 
Sweden is striving to achieve agreements which, 
among other things, will make the Nordic region a 
nuclear-weapon- free zone. Agreements of that 
kind can ease the tension between the blocs and 
reduce the risk of those countries being 
subjected to nuclear attack.
In Europe, there is the most horrifying 
accumulation of weapons of destruction anywhere 
in the world or at any time in history, as well 
as the largest standing armies. It is a prepared 
battlefield. Nevertheless, we must not in Africa, 
Asia and Latin America that the wars have been 
fought, ever since the end of the Second World 
War. Those wars have already claimed, and are 
still claiming, innumerable victims. Starvation, 
disease and deprivation follow in their wake.
AH this is very largely due to a colonialism 
which is not so far back in the past. The world 
is still shaken by the convulsions of liberation, 
which are the more violent and the more prolonged 
the longer the powers-that-be try to suppress the 
peoples' struggle for independence.
In Central America, centuries of oppression have 
given rise to a revolutionary situation. It is 
absurd to claim that the workers, the farmers, 
the students and the middle class have revolted 
in Nicaragua, El Salvador and Guatemala because 
some foreign Power asked them to do so. On the 
other hand, it is obvious that a foreign 
Power—the United States—plays a crucial role when 
it comes to keeping tottering dictatorships on 
their feet.
The violence in Central America is provoked by 
those who oppose the demands of the people for a 
bearable life. Peace in the region also 
presupposes respect for the national independence 
of all States. It is still possible to achieve 
negotiated solutions and put an end to the 
bloodbath. More and more Governments, both in 
Europe and Latin America, are joining the call 
for a political solution in the region.
Fundamental national security may not and cannot 
be won at the expense of the freedom and 
development possibilities of other nations. 
Peaceful development on reasonable terms for 
everyone presupposes solidarity. The demand for 
solidarity must be equally strong whether it 
applies to individuals in the struggle for human 
rights or to nations in the struggle for 
international justice.
In our neighbouring country Poland, the central 
trade union confederation, Solidarity, has bee-a 
declared illegal. The military take-over shucked 
us deeply. The process of democratization was 
interrupted, and fundamental human rights are 
still being trampled underfoot, in contravention 
of the Helsinki Final Act. And thus, the dream of 
genuine reform has been temporarily shattered. If 
real dialogue and reconciliation are to be 
achieved in Poland, martial law must be lifted, 
imprisoned and interned trade union leaders and 
other political prisoners must be released and 
trade union activities must be allowed to be 
carried on freely, in accordance with ILO 
Conventions which Poland has undertaken to 
resect. The strikes and protests of the last few 
days confirm the fact that the Polish workers are 
not prepared to accept an imposed model for their 
trade union activities.
Our protests also apply to the military 
dictatorship in Turkey, where political parties 
are banned and trade unions are prevented from 
working freely. The regime's opponents are 
subjected to mass arrests and mock trials.
Demands for democracy, for social justice, for 
human dignity and for national independence are 
made with the conviction in the East as in the 
West, in the North as in the South. Oppression 
may assume different guises and forms, but it 
causes its victims the same human suffering, the 
same enslavement. Our solidarity must therefore 
never be one-sided.
It is obviously in the interest of all to have 
rules governing political relations. Presumably 
they also wish to have rules governing economic 
exchanges. But in the long run, rules of this 
kind work only if they can satisfy the legitimate 
interests of all parties.
World trade and world production have been 
experiencing the deepest crisis of the post-war 
period for several years now. The international 
system of payments is creaking at the joints. The 
world has been confronted by acute and chronic 
problems in regard to its supplies of energy. The 
North-South dialogue has become a series of 
parallel monologues. Small countries have a 
particular interest in trying to strengthen 
international co-operation. In the prevailing 
economic situation, the GATT Ministerial Meeting 
and the coming world trade conference will be of 
great importance.
For three years we have been trying in vain to 
agree on a formula for global economic 
negotiations. There is, however, the capacity in 
the United Nations system to negotiate the 
answers to at least the most urgent questions and 
there is, after all, little difference in 
positions as regards the initiation of the global 
negotiations. A few years ago the Independent 
Commission on International Development Issues, 
under the chairmanship of Willy Brandt, presented 
a report with the challenging title. The members 
of the Commission were people of varying 
political convictions and geographic origin; 
nevertheless they succeeded in arriving at common 
conclusions. Their report becomes increasingly 
valid.
A common strategy is needed to solve the growing 
problems of the international payments system. 
More and more countries are staggering under a 
debt burden which stifles expansion potential not 
only for the countries themselves but also for 
their trading partners. Transfer of resources 
must be increased and as far as possible reformed 
in order to make them more automatic and 
predictable. The need for concessional resources 
is particularly great for the poorest countries. 
A common strategy is necessary also for the 
adjustment of world trade to new realities. One 
such reality is the industrial development of the 
developing countries.
Sweden is among those countries which, as a 
result of their own experience, regard free trade 
as extremely beneficial. The industrialized 
countries must now demonstrate that they are 
prepared to allow other countries and peoples to 
enjoy the fruits of free trade. An adjustment of 
this kind must take place, with account being 
taken of two conflicting but equally legitimate 
interests: the need of the developing countries 
to create sufficient resources so that they can 
participate in trade for their own benefit and 
the need of the traditionally industrialized 
countries to realign their production without 
creating even greater unemployment.
The countries producing raw materials must 
receive reasonable and foreseeable incomes from 
their production and gradually acquire the 
capacity to process a much greater proportion of 
their own raw materials. No country should be 
confined to the role of mere suppliers of raw 
materials.
In a world marked by heightened antagonism 
between the great Powers it is essential to 
emphasize the possibilities which none the less 
are available. The Independent Commission on 
Disarmament and Security Issues, under the 
chairmanship of Olof Palme, consisted, like the 
Brandt Commission, of people with varying 
backgrounds and political convictions. In spite 
of considerable conflict of interests, they also 
managed to achieve a measure of mutual 
understanding. Allow me to comment briefly on a 
few points. The Commission proposes a total ban 
on nuclear-weapon tests. This has long been the 
central issue in the disarmament negotiations. 
Sweden has for its part, by its own proposals and 
monitoring efforts, done all it can for the 
attainment of this goal. I wish to indicate the 
Swedish Government's satisfaction at the fact 
that the Soviet Union has submitted to the 
Assembly a draft agreement which is largely based 
on previous common endeavours. It is our hope 
that the other nuclear-weapon Powers will 
demonstrate a corresponding will to negotiate, so 
that agreement may finally be reached. May I also 
emphasize that a test ban is a focal element in 
the efforts to freeze the nuclear-weapon capacity 
and to proceed to reductions. I am convinced that 
the freeze idea will play an important role 
during this session. In this context I wish to 
express our appreciation of those popular 
movements which work independently for 
disarmament and peace. The military forces 
stationed in Europe today are much larger than 
can be justified by the security requirements of 
the parties concerned. In fact, large balanced 
reductions would increase security.
The vast number of nuclear weapons deployed in 
Europe or targeted against that continent are the 
source of special problems. Substantial 
reductions of these arsenals of nuclear weapons 
are necessary; but there is a connection between 
nuclear weapons in Europe and balance between 
East and West as regards conventional forces. One 
condition for getting rid of nuclear weapons in 
Europe is that both sides should also agree on a 
rough parity in conventional forces. The 
smaller—so-called battlefield—nuclear weapons in 
Europe constitute a particular danger, as they 
could be used at a very early stage of a 
conflict. The Commission proposes that these 
battlefield weapons be withdrawn from the most 
forward positions and that a zone be created in 
Europe which is entirely free of these weapons, a 
zone which could stretch 150 kilometres on each 
side of the East-West border. This idea has our 
full support.
The Swedish Government attaches great importance 
to all negotiations, such as those on mutual and 
balanced force reductions and on theatre nuclear 
forces and the planned European disarmament 
conference, which aim in this way to reduce or 
abolish the role of nuclear weapons in Europe.
The Commission also proposes an international 
agreement on the total prohibition of chemical 
weapons, as well as a chemical-weapon-free zone 
in Europe. In the view of the Swedish Government, 
the pre-conditions of implementing such an 
arrangement for the purposes of 
confidence-building should be examined more 
closely. The proposal should also be used in the 
extensive efforts being made in the disarmament 
negotiations in Geneva to achieve the total 
prohibition of all chemical weapons.
The most important instrument we have for 
achieving common security is the United Nations. 
It is encouraging that during this debate so many 
Governments have emphasized that it should be 
possible to use this instrument for preserving 
peace and security in the world in a more 
resolute way.
The Secretary-General has emphasized the 
importance of this question by devoting the whole 
of his first report on the work of the 
Organization to it. His report is a clear-sighted 
assessment of the international situation and of 
the role of the United Nations in the 
international system. By departing from the 
standards and duties which we set ourselves in 
the Charter of the United Nations we are as the 
Secretary-General warns, "perilously near to a 
new international anarchy".
No purpose of the United Nations is more 
important than the maintenance of international 
peace and security. Yet the United Nations has 
repeatedly failed to realize that purpose and 
never have the failures been more evident than in 
the last few years. In the long run no 
organization can survive if the members do not 
respect its rules. The prohibition in the Charter 
of the threat or use of force in relations 
between States is absolute; so is the obligation 
to use only peaceful means for the settlement of 
international disputes.
We need a more active and imaginative approach by 
the Security Council to potential conflict 
situations. There are many ways of achieving 
this. One is improved co-operation with the 
Secretary-General, who has already announced his 
intention to develop and activate the preventive 
role foreseen for him under Article 99 of the 
Charter.
A factor which has greatly contributed to the 
erosion of the authority of the United Nations is 
the repeated failure of the Security Council to 
secure the implementation of its own decisions. 
These are, according to the Charter, mandatory 
for all Member States, and yet we have repeatedly 
seen them flouted by those to whom they were 
addressed. The Council must not, because of lack 
of foresight or for some other reason, place the 
Secretary-General in impossible situations but, 
on the contrary, must give him all possible 
support in the assignments he is given.
Many ideas similar to those tut forward by the 
Secretary-General are to be found in the report 
of the Palme Commission, to which I have already 
referred. The report deals, with the need for 
agreement among the permanent members of the 
Security Council on early action primarily in 
border countries in certain predetermined areas. 
This would mean that in case of such conflicts it 
would be possible to initiate action by the 
United Nations in time to prevent the use of 
force. In this way the risk of great-Power 
rivalry in areas of conflict would diminish.
It is inevitable that the permanent members of 
the Security Council, by virtue of the special 
powers and ability to act vested in them by the 
Charter, have special reason to reflect seriously 
upon the role they play. To put it simply, the 
United Nations cannot carry out its functions 
without the full co-operation of the great 
Powers, among themselves and with the rest of the 
world. They should use that power and influence 
for the purpose of making the ideals of the 
United Nations come true. This session of the 
General Assembly has been convened at a time when 
many of the world's problems have assumed crisis 
proportions. It is therefore only natural to 
dwell particularly on the responsibility of the 
United Nations for the maintenance of peace and 
security, and its ability to contribute to a 
solution of the economic crisis. The defence of 
the principles of international law is a vital 
task for the United Nations. This is a challenge 
for the future. With the rapid advances in the 
field of technology, more and more issues are of 
a kind that cannot be solved by each State on its 
own. Here we are faced with the necessity for 
common solutions.
We must co-operate. The future always contains 
both promise and threat. Let us together ward off 
the threat and fulfil the promise.
